683 N.W.2d 670 (2004)
471 Mich. 865-869
CITY OF LAKE ANGELUS
v.
MICHIGAN AERONAUTICS COM'N.
No. 125687.
Supreme Court of Michigan.
July 29, 2004.
SC: 125687. COA: 238996.
On order of the Court, the application for leave to appeal the January 20, 2004 judgment of the Court of Appeals and the motions for leave to file briefs amicus curiae are considered. The motions to file briefs amicus curiae are GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.